Citation Nr: 1824412	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-35 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 70 percent for PTSD, to include consideration of total disability based on individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel












INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In his October 2014 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge (VLJ). The Veteran withdrew his hearing request in a December 2017 Statement in Support of Claim.  

In an October 2014 Statement in Support of Claim, the Veteran revoked his appointment of DAV as his representative. The Veteran is currently not represented. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

When the evidence indicates that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required. See 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017). See also Weggenmann v. Brown, 5 Vet. App. 281 (1993). 

The Board observes that the Veteran was last afforded a VA examination for his service-connected PTSD in May 2012 and recent evidence suggests that his symptomatology may have worsened.  This also raises the issue of TDIU as part of the issue in appellate status.

For example, the Veteran's notice of disagreement statement dated January 2013 indicated that the Veteran no longer works because of his PTSD symptoms. In addition, the Veteran continues to seek treatment for his PTSD symptoms. 

In light of the evidence suggesting that the Veteran's service-connected PTSD may have worsened, the Board finds that under the duty to assist, a new VA examination is necessary to clarify the current severity of his PTSD.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate development to obtain any outstanding VA treatment records.

2. After the above development is completed, schedule the Veteran for a VA examination to determine the current level of severity of his service-connected PTSD. A complete rationale for any opinion offered must be provided.  The examiner should specifically discuss the impact of the Veteran's disability upon his employability, to include discussing was types of employment (if any) the Veteran could still maintain in consideration of his PTSD symptoms.

3. Thereafter, the AOJ should readjudicate the Veteran's claim, to include entitlement to TDIU. If any benefit sought remains denied, provide the Veteran with a supplemental statement of the case and return the matter to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).







_________________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




